UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):05/04/2011 Tesco Corporation (Exact name of registrant as specified in its charter) Alberta 76-0419312 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 3993 West Sam Houston Parkway North Suite 100 Houston, Texas 77043-1221 (Address of Principal Executive Offices) (Zip Code) 713-359-7000 (Registrant’s telephone number, including area code) Commission File Number:0-28778 (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07.Submission of Matters to a Vote of Security Holders Tesco Corporation ("TESCO") held its Annual General and Special Meeting of Shareholders (the “Meeting") on May 4, 2011 in accordance with the Notice of Meeting. Set forth below are the matters acted upon by TESCO's shareholders (the “Shareholders") at the Meeting and the final voting results of each proposal. Proposal One Election of Directors. The Shareholders voted to elect eight (8) Director Nominees to hold office until the next annual general meeting or until their successors have been qualified and duly elected or appointed. The voting results were as follows: Director Nominee For Withheld Broker Non Votes Fred J. Dyment Gary L. Kott R. Vance Milligan Q.C., ICD.D Julio M. Quintana John T. Reynolds Norman W. Robertson Michael W. Sutherlin Clifton T. Weatherford Proposal TwoApproval of Continuation of Shareholder Rights Plan. The Shareholders voted to continue the Company's Shareholder Rights Plan for three years until the Annual Meeting in 2014. The voting results were as follows: For Against Abstaining Broker Non Votes Proposal ThreeRatification of the Appointment of the Independent Auditors. The Shareholders voted to appoint PricewaterhouseCoopers LLP, as TESCO's independent registered public accounting firm to hold office until the close of the next annual general meeting. The voting results were as follows: For Withheld Broker Non Votes 0 -- Proposal FourAdvisory Vote on the 2010 Compensation of Named Executive Officers On the Advisory Vote for the 2010 Compensation of the Company's Named Executive Officers (the "2010 Executive Compensation"), the Shareholders approved the 2010 Executive Compensation. The voting results were as follows: For Against Abstaining Broker Non Votes Proposal FiveAdvisory Vote on Frequency of the Advisory Vote on Compensation of Named Executive Officers. On the Advisory Vote for the Frequency of the Advisory Vote on the Compensation of TESCO's Named Executive Officers (the "Frequency Vote"), the Shareholders voted for a Frequency Vote on an Annual Basis. The voting results were as follows: Three Years Two Years One Year Abstaining Broker Non Votes TESCO will include a future shareholder advisory vote on the compensation of its Named Executive Officers in its proxy materials annually, consistent with the frequency selected by a majority of TESCO’s shareholders. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. TESCO CORPORATION Date:May 10, 2011 By: /s/ Dean Ferris Dean Ferris, Senior Vice President General Counsel and Corporate Secretary
